Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 6, 1985, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People presented overwhelming proof of guilt. Three witnesses testified that they saw the defendant fire several shots at the deceased. There was no evidence that the defendant acted in self-defense. To the contrary, the deceased, according to the witnesses, was unarmed. Under these circumstances, there was more than sufficient evidence to sustain the verdict. Moreover, no reduction of the sentence is warranted. Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.